Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/235,477 filed on 12/28/2018 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 4/02/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 2008/0243445) in view of Tsuda et al “Estimating Markovian Transition Probabilities for Bridge Deteriorization Forecasting.”

As per claim 1, Herman discloses a system for predicting deterioration values of components of an infrastructure project, said system comprising:
- an input module for receiving input data related to said infrastructure project (Paragraph 68 “After a project has been created, one or more bridge structures may be created and/or edited for the project. Turning to FIG. 8, a flow diagram is provided showing a method for creating and/or editing a structure for a project in accordance with an embodiment of the present invention. As used herein, the term "structure" refers to a collection of components and subcomponents that together form a bridge or other civil engineering structure. Initially, as shown at block 802, a user may select to create a structure. Although not shown in FIG. 8, in some embodiments, only users with sufficient privileges may be able to create a structure. At block 804, the user enters metadata for the structure. By way of example only and not limitation, the structure metadata may include a name of the structure and a structure description.”);
- a design module for determining said components, based on said input data, and for verifying said components with a user (Paragraph 69 “After a user has entered structure metadata, a determination is made regarding whether the entered structure metadata is valid, as shown at block 806.”).
Herman does not expressly disclose but Tsuda discloses a deterioration-forecaster module for predicting said deterioration values for said components, wherein said predicting is based on said input data (Page 249, Outline “The result of the inspection is digitized in a database…” See also, Abstract “forecast the deteriorization process of bridge components.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Herman to include the teachings of Tsuda because it provides for the purpose of further studying the deteriorization rates of bridges in a given bridge information system. In this way, the combination benefits by combining two well-known technologies – 

As per claim 2, Herman further discloses wherein said predicting is also based on known data (Paragraph 43 “The bridge information model, in some embodiments, may include a collection of interrelated models. These models may include a geometric model, structural analysis and design model, physical model, and survey/construction model. As will be described in further detail below and appreciated by those skilled in the art, interdependencies exist between one type of model with respect to another. As an example, models are dependent on a geometric model for location and member size.”).

As per claim 3, Herman further discloses wherein said system further comprises at least one database for storing said known data (Paragraph 38 “the bridge information model is a relational database that acts as a container for bridge-related data.”);
Herman in view of Tsuda discloses and wherein said input module and said deterioration- forecaster module are in operative communication with said database (By applying the bridge deteriorization forecasting of Tsuda to the bridge information system of Herman, the combination of references discloses the claimed limitation.).

As per claim 5, Herman further discloses wherein said infrastructure project is a construction of a bridge (Paragraph 36).


4 is rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Tsuda in further view of Markiz et al “Integrating a fuzzy-logic decision support system with bridge information modelling and cost estimation at conceptual design stage of concrete box-girder bridges” cited in IDS.

As per claim 4, Herman does not expressly disclose but Markiz discloses wherein said system comprises a machine-learning- based module (Abstract and Brief Background discuss using “fuzzy logic” to estimate costs in a bridge information modeling system.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Herman as modified to include the teachings of Markiz because it provides of the purpose of incorporating machine learning techniques into the bridge deterioration modeling process thereby increasing the accuracy and efficiency of the modeling. 


Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose or make obvious the following features:
Claim 6:
- an input module for receiving input data related to said infrastructure project 
- a design module for recommending a design of said infrastructure project to a user 
- a fleet selection module for identifying logistical needs of said infrastructure project, wherein said needs are identified based on said input data; and
- a scheduling module for identifying said tasks and for producing a schedule for said tasks, wherein said tasks are identified and scheduled based on said design and on said logistical needs.

Claim 11:
- an input module for receiving project-related data from a user;
- a design module for performing at least one analysis of said project-related data, and
for, based on said analysis, recommending a design for said infrastructure project and components of said infrastructure project to said user;
- a fleet selection module for predicting logistical needs of said infrastructure project;
- a cost estimation module for predicting costs related to said infrastructure project;
- a deterioration-forecaster module for predicting deterioration values of said components; and
- a scheduling module for identifying tasks related to said infrastructure project and for producing a schedule of said tasks, wherein said tasks are identified and scheduled based on said design and on said logistical needs.

For example, Herman discloses a bridge information modeling system, but does not expressly disclose the above features of claim 6 or 11.
For example, Markiz et al “Integrating a fuzzy-logic decision support system with bridge information modelling and cost estimation at conceptual design stage of concrete box-girder bridges” cited in IDS discloses a bridge information modeling system with cost estimation, but does not expressly disclose the above features of claim 6 or 11.

Claims 7-10 depend from claim 6 and are thus in condition for allowance for at least this reason. 
Claims 12-16 depend from claim 11 and are thus in condition for allowance for at least this reason. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        6/04/2021